Citation Nr: 1708439	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  10-19 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1968 to June 1971, to include service in Vietnam from March 1969 to March 1970.  The Veteran's many medals include the Purple Heart and the Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The matter was subsequently transferred to the RO in Roanoke, Virginia.

In November 2015, the Veteran was afforded a Board hearing before the undersigned in Washington, D.C.  A copy of the transcript has been associated with the claims file. 

This matter was previously before the Board in February 2016, at which time the Veteran's appeal was remanded for further development to include obtaining a VA examination as well as any outstanding treatment records.  A review of the record reveals that the Veteran was afforded a VA examination in June 2016.  Further, additional VA and private treatment records have been associated with the claims file.  Therefore, there has been substantial compliance with the Board's February 2016 remand directives.  Moreover, in June 2016, the Veteran submitted a waiver of agency of original jurisdiction (AOJ) consideration.  Thus, the Board may consider the additional evidence in the first instance.

In its February 2016 remand, the Board referred the issue of entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  A review of the record reveals that this issue has not been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

Resolving doubt in favor of the Veteran, the evidence of record shows that the Veteran's service-connected posttraumatic stress disorder (PTSD) aggravates his hypertension.

CONCLUSION OF LAW

The criteria for establishing service connection for hypertension are met.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 4.104 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

 Service Connection

The Veteran contends that his hypertension is secondary to and/or aggravated by his service-connected PTSD.  Specifically, he contends that his PTSD causes stress which he believes caused his hypertension. 
 
Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

For any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a)(2016).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. 
§ 3.310(b) (2016); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Hypertension must be confirmed by readings taken two or more times on at least three different days.  For VA purposes, hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, DC 7101 Note 1 (2016).

A review of the Veteran's service treatment records reveals no complaints, treatment, or diagnoses of hypertension or high blood pressure.  Upon entry into service, the Veteran's enlistment examination in February 1968 showed him to be in good health.  His blood pressure was 130/80.  On his February 1968 report of medical history, the Veteran indicated that he did not have high or low blood pressure.  At separation in March 1971, his blood pressure was 120/84 and he reported that he did not have any high or low blood pressure.

Private treatment records from April 2009 indicate that the Veteran had been suffering from hypertensive cardiovascular disease (HCVD) for 15 years, or since approximately 1994 and from coronary artery disease (CAD) for 9 years, or since approximately 2000. 

In March 2010, the Veteran submitted an article entitled "Stress symptoms: Effects on your body, feelings and behavior."  The article stated that anxiety has been associated with several heart risk factors including high blood pressure.  

With regard to the post-service evidence, the Board notes that various private and VA treatment records show a diagnosis and treatment for hypertension.  Specifically, VA treatment records from October 2010 document that the Veteran was being treated for his hypertension and the examiner noted that stress can contribute to problems with hypertension.  

VA treatment records from October 2014 indicate that the Veteran was not compliant with an appropriate diet for his hypertension.  

In an August 2015 statement, the Veteran asserted that he struggled with PTSD and that the stress associated with war is real and "hypertension is one of those realities."  

Private treatment records from November 2015 indicate that the Veteran was at high risk of recurrent coronary artery disease because of his uncontrolled hypertension and diabetes mellitus.

VA treatment records from February 2016 indicate that the Veteran was not compliant with his diet or hypertension medication and that he had uncontrolled diabetes and hypertension.

The Veteran was afforded a VA examination for his hypertension in June 2016.  On examination, the Veteran reported that he was originally diagnosed with hypertension in the late 1980s and that he began taking blood pressure medication at that time.  He reported that he began taking two different medications for his blood pressure in March 2016.  

The examiner opined that it was less likely than not that the Veteran's hypertension was incurred in or proximately caused by service.  She indicated that while subsequent private treatment records and VA treatment records document that the Veteran had been diagnosed with hypertension, it was well beyond one year following separation from service.  Additionally, the Veteran's service treatment records document that at the time of separation, the Veteran was found to have a normal blood pressure reading of 120/80 as per the report of medical examination dated 1971 and there were no medical conditions listed under the summary of defects and diagnoses.  

The examiner additionally opined that based upon a preponderance of the evidence, it is less likely than not that the Veteran's hypertension was caused by his service-connected PTSD.  She noted that the Veteran reported that he was not diagnosed with hypertension until the late 1980s, many years following separation and that the literature does not provide documentation to support a direct causal relationship between PTSD and hypertension.  Rather, the literature document that stress can temporarily increase blood pressure and that persons diagnosed with PTSD have been reported to have an increased risk of hypertension.  

With regard to the Veteran's coronary artery disease, the examiner stated that the literature documents that there are multiple known risk factors for coronary heart disease, including high blood cholesterol and triglycerides, high blood pressure, diabetes, overweight and obesity, smoking, lack of physical activity, unhealthy diet, and stress, as well as age, gender, and family history.  Thus, hypertension is a risk factor for the development of coronary artery disease.  Coronary artery disease is not a risk factor for the development of hypertension.  Further, the Veteran has multiple risk factors for coronary artery disease and therefore based on a preponderance of the evidence, it is less likely than not that the Veteran's hypertension was caused by his CAD.  

With respect to whether the Veteran's hypertension is aggravated by the Veteran's service-connected PTSD or coronary artery disease, the examiner stated that the literature recognizes stress as one risk factor in the development of hypertension.  Thus, it is at least as likely as not that the Veteran's hypertension is one risk factor in aggravating the PTSD condition but it is not possible to discern the degree to which the Veteran's service-connected PTSD aggravates his hypertension without resorting to speculation.  The examiner further opined that since hypertension is a risk factor for the development of coronary artery disease, it is less likely that the hypertension condition has been aggravated by the Veteran's service-connected coronary artery condition.
At the outset, the Board notes that the Veteran has a current diagnosis of hypertension.  Therefore, the first element of service connection is met.

With regard to establishing service connection on a direct basis, the Veteran's available service treatment records do not reflect that the Veteran had high blood pressure or hypertension during service.  Nor does the claims file contain any competent medical or lay evidence linking a current diagnosis of hypertension to service.  Specifically, the June 2016 examiner opined that it was less likely than not that the Veteran's hypertension was etiologically related to service given that there were no elevated blood pressure readings in service and the Veteran did not have a diagnosis until many years after service.  Therefore, service connection cannot be warranted on a direct basis. 

Nevertheless, service-connection may still be warranted on a secondary basis.  Thus, the question remains whether the Veteran's hypertension was caused or aggravated by his service-connected disabilities.

As noted above, the competent medical examiner opined that the Veteran's coronary artery disease did not cause or aggravate his hypertension.  However, the examiner also found that it is at least as likely as not that the Veteran's hypertension is one risk factor in aggravating the PTSD condition but it is not possible to discern the degree to which the Veteran's service-connected PTSD aggravated his hypertension without resorting to speculation. 

While the Board recognizes that the examiner seemed to indicate that it was the Veteran's non-service connected hypertension that aggravated his service-connected condition, the examiner nevertheless concluded that it was not possible to discern the degree to which the Veteran's service-connected PTSD aggravated his hypertension without resorting to speculation, thereby showing that the Veteran's hypertension is in fact aggravated by his PTSD.  As this opinion was based on a review of the Veteran's service treatment records and his medical history since service, and it considered the Veteran's lay statements, and provided underlying reasons for the conclusions that were made, the Board finds this examination report highly probative.  Notably, there are no other medical opinions discussing his hypertension of record.

Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that entitlement to service-connected for hypertension is warranted on a secondary basis as the competent and credible medical evidence establishes that it is at least as likely as not that the Veteran's non-service connected hypertension is aggravated by his service-connected PTSD. 


ORDER

Entitlement to service connection for hypertension as secondary to his service-connected disabilities, by aggravation, is granted.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


